Citation Nr: 0212907	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  01-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of 
shrapnel wounds.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a respiratory 
disorder.

(The issues of service connection for a skin disorder and a 
respiratory disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In June 2001, the Board remanded the case to the 
RO for additional evidentiary development and adjudication.  
The case has been returned to the Board for further 
consideration.

The Board will be undertaking additional development on the 
issues of service connection for a skin disorder and a 
respiratory disorder pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran did not engage in combat.

3.  Evidence contemporaneous with service does not show any 
shrapnel wounds.



CONCLUSION OF LAW

Residuals of shrapnel wounds were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The DD-214 and service records (DA Form 20) show the veteran 
had Vietnam service from October 9, 1969, to October 8, 1970, 
and was a combat engineer.  He was awarded the Vietnam 
Service Medal, the Army Commendation Medal, the Vietnam 
Campaign Medal, and the Bronze Star Medal.  His principle 
duties while in Vietnam were pioneer and construction 
specialist, and he was associated with the Vietnam Summer 
Fall 1969 campaign.  There were no wounds noted.

The service medical records do not show any wounds during 
service.  On separation examination in April 1971, he denied 
having had any injuries and the physician's comments noted no 
significant history.  The clinical evaluation of the skin and 
upper extremities was normal.

The veteran was examined by VA for the purposes of an Agent 
Orange evaluation in September 1999.  There were no findings 
related to any claimed wounds.  

The veteran was examined by VA in October 2001.  He claimed 
he received shrapnel wounds to the right lower quadrant of 
the abdomen and right wrist area.  There was no evidence of a 
wound noticed, and no entry or exit wound scar in the 
abdomen.  There was a pale linear scar on the right wrist.  
The examiner indicated for established diagnosis residual of 
shrapnel wound that he suffered in military service.  

Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  The VCAA is liberalizing and is 
therefore applicable to this case.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA are published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
April 2000 statement of the case and the March 2002 
supplemental statement of the case.  The statement of the 
case and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determinations.  Therefore, the veteran was advised of 
the evidence necessary to substantiate his claims.  A 
February 1999 VA letter to the veteran advised him to provide 
evidence or provide information to enable the RO to obtain 
the evidence showing that his claimed disabilities were 
treated following service.  A July 2001 letter to the veteran 
advised him of the need for information regarding medical 
treatment in service and following service for his claimed 
disabilities.  The service medical records and service 
personnel records have been obtained.  The veteran has 
received VA examinations.  The veteran has indicated he has 
tried to obtain medical records without success and that they 
are not available.  Neither the veteran nor his 
representative has identified additional relevant evidence of 
probative value that has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to these claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2001).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2001).

There is no indication in the service personnel records that 
the veteran was in combat or wounded.  The veteran claims he 
received the Purple Heart Medal although he has since lost 
the medal and the citation.  However, the award of the Purple 
Heart is not reflected in the service records.  The service 
records show the veteran was awarded the Bronze Star and the 
Army Commendation Medals.  However, service records do not 
show that these awards were with the "V" device and thus 
these awards are not indicative of combat.  Manual of 
Military Decorations & Awards (DOD 1348.33-M, July 1990).  
The service records do not show that the veteran received any 
other award that is indicative of combat.  The service record 
shows he was involved with the Vietnam Summer Fall 1969 
campaign.  However, this annotation does not show that the 
veteran engaged in combat, only that he was present at the 
time of the campaign.  VAOPGCPREC 12-99.  Accordingly, the 
evidence of record does not show that the veteran engaged in 
combat with the enemy and lay evidence of the injury is not 
sufficient to establish its incurrence in service.  38 C.F.R. 
§ 3.304(d) (2001).

The veteran has indicated he received a shrapnel wound to the 
right wrist and lower abdomen during a mortar attack in 
Vietnam, and that he was awarded the Purple Heart Medal.  In 
this regard, the service medical records and service records 
do not show any wounds while the veteran was in service.  At 
discharge from service, the veteran did not complain of any 
shrapnel wounds or the residuals thereof.  The examiner at 
the October 2001 VA examination indicated the veteran had a 
diagnosis of a shrapnel wound that happened in the military.  
However, there is no indication in the service medical 
records or the service personnel records that the veteran was 
wounded.  Therefore, the findings of the examiner are based 
on information that was provided by veteran that is not 
substantiated by official records.  Therefore, the diagnosis 
is of no probative value.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (information recorded by a medical examiner, 
unenhanced by additional medical comment, does not constitute 
competent medical evidence); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (an opinion based on an inaccurate 
factual basis has no probative value).  Accordingly, evidence 
contemporaneous with service does not show any shrapnel 
wounds.  38 C.F.R. § 3.303 (2001).

Based on the above, the preponderance of the evidence is 
against the claim for service connection for the residuals of 
shrapnel wounds.  38 U.S.C.A. §§ 1110, 1154, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.304 (2001).



ORDER

Service connection for the residuals of shrapnel wounds is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

